AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                              UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                ALBERTO JOSE GONZALEZ                                         Criminal Number: 6:17MJ00044-001
                                                                              Defendant's Attorney: David Harshaw, Assistant Federal Defender
THE DEFENDANT:
       admitted guilt to violation of charge 1         as alleged in the violation petition filed on     8/8/2019 .
       was found in violation of condition(s) of supervision as to charge(s)              after denial of guilt, as alleged in the violation petition
       filed on   .

The defendant is adjudicated guilty of these violations:
Violation Number                  Nature of Violation                                                             Date Violation Ended
1                                      Failure to Pay Fine                                                        6/22/2019

The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on             8/22/2018 .

       The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

       Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                              1/10/2020
                                                                              Date of Imposition of Sentence




                                                                              Signature of Judicial Officer
                                                                              Kendall J. Newman, United States Magistrate Judge
                                                                              Name & Title of Judicial Officer
                                                                              1/16/2020
                                                                              Date




                                                                                                                                                        /
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: ALBERTO JOSE GONZALEZ                                                                                                 Page 2 of 2
CASE NUMBER: 6:17MJ00044-001

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of: an additional 6 months unsupervised .

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that the defendant pay
in accordance with the schedule of payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
      represented, the defendant shall provide such notice through counsel.
4.    The defendant shall pay a fine of $590.00 and a special assessment of $10.00 for a total financial obligation of $600.00, which
      shall be paid in full by June 22, 2019. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

          CLERK U.S.D.C.
          501 "I" Street, #4-200
          Sacramento, CA 95814

      Defendant paid fine in full on 1/10/2020.
5.    The defendant shall personally appear for a probation review hearing on June 16, 2020, at 10:00 a.m., before U.S. Magistrate
      Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation, he may
      request that the probation review hearing be vacated, and that his term of probation be immediately terminated. If represented,
      the defendant shall make any such request through counsel.
6.    The defendant shall advise the court and the government officer within seven days of being cited or arrested for any alleged
      violation of law. If represented, the defendant shall provide such notice through counsel.
7.    The defendant shall complete 40 hours of community service. The defendant shall perform and complete the community service
      hours within 5 months. Location of community service must be pre-approved by US Attorney's Office.




                                                                                                                                               /
